DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on June 2, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 15-27, 33 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hub” of claim 37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-32 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaGarde et al. (US 2010/0236891).
Re claim 28, LaGarde et al. disclose a spring brake, comprising a spring (30), wherein the spring comprises a wire wound in a plurality of turns each of which is centered on a turn axis, wherein the turns are included in a spiral according to which the spring is shaped, and the spiral is intended to be coaxial with a main axis of the spring, wherein the spring is mounted within the spring brake and in radial frictional contact with a friction member of the spring brake, a spring wherein: - a first end portion of the wire (32a), which extends from a first end of the wire, out of the spiral of the spring, is shaped according to a first tab, a second end portion of the wire (32b), which extends from a second end of the wire, out of the spiral of the spring, is shaped according to a second tab, the first tab and the second tab are each directed in a substantially radial direction towards the inside of the spring, and in projection in a plane orthogonal to the main axis, the first tab and the second tab are curved towards each other. (Fig. 2)

Re claim 28, LaGarde et al. disclose a spring brake (105), comprising a spring (30), wherein the spring comprises a wire wound in a plurality of turns each of which is centered on a turn axis, wherein the turns are included in a spiral according to which the spring is shaped, and the spiral is intended to be coaxial with a main axis of the spring, wherein the spring is mounted within the spring brake and in radial frictional contact with a friction member of the spring brake, a spring wherein: - a first end portion of the wire (32a), which extends from a first end of the wire, out of the spiral of the spring, is shaped according to a first tab, - a second end portion of the wire (32b), which extends 
Re the claimed manufacturing method, when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). See also MPEP § 2113.

Re claim 35, LaGarde et al. disclose wherein the spring is a torsion spring, wherein the first tab (32a) is curved, the curvature of the first tab corresponding to the curvature of the turns, wherein the second tab (32b) is curved, the curvature of the second tab corresponding to the curvature of the turns, the torsion spring being designed to interact with members exerting torques about the main axis of the torsion spring, these torques being applied on the first tab and on the second tab.

Re claim 36, LaGarde et al. disclose wherein the wire is in external radial frictional contact with the friction member and the friction member constitutes a drum (40) in which the spring is designed to be housed.  (Fig. 3)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over  LaGarde et al. (US 2010/0236891) in view of Kempf (US 5,477,715).
Re claim 29, LaGarde et al. teach wherein the wire defines for each turn, in projection in a turn plane orthogonal to the turn axis, an outer coil contour and an inner coil contour, wherein the spring is wherein: - for outer tolerance circles defined for each turn, each outer tolerance circle is centered on the turn axis and drawn in the turn plane, wherein each outer tolerance circle has an outer radius, and - for inner tolerance circles defined for each turn, each inner tolerance circle is centered on the turn axis and drawn 
LaGarde et al. do not teach wherein with a predetermined tolerance interval value of between 0.05 and 0.15 millimeters, wherein: any selected portion of the outer turn contour of each turn lies between the outer tolerance circle and the inner tolerance circle, or wherein: any chosen portion of the inner turn contour of each turn lies between the outer tolerance circle and the inner tolerance circle.  
Kempf teaches wherein with a predetermined tolerance interval value of between 0.05 and 0.15 millimeters, wherein: any selected portion of the outer turn contour of each turn lies between the outer tolerance circle and the inner tolerance circle, or wherein: any chosen portion of the inner turn contour of each turn lies between the outer tolerance circle and the inner tolerance circle.  (Col. 11, lines 15-19)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide narrow tolerances as taught by Kempf in the invention of LaGrande since narrow tolerances are well known requirements for applications such as brake mechanisms.  (See Kempf, Col. 2, lines 29-31)

Re claim 30, LaGarde et al. as modified do not teach wherein wherein the predetermined tolerance value is equal to 0.10 millimeters. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide narrow tolerances as taught by Kempf in the invention of LaGrande since narrow tolerances are well known requirements for applications such as brake mechanisms.  (See Kempf, Col. 2, lines 29-31)

Re claim 31, LaGarde et al. as modified teach wherein the selected portion extends over the entire turn in question.  (Col. 11, lines 15-19)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Batchelder, Lipps, Dommsch et al. and Scheck et al. teach similar springs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657